DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 	The amendment filed on 5/26/2022 has been entered and claims 3-4, 8-9 and 16-17 are cancelled, thus claims 1-2, 5-7, 10-15 and 18-22 are currently pending in this application. 
Allowable Subject Matter
Claims 1-2, 5-7, 10-15 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a display panel and a method of manufacturing a display panel, comprising an encapsulation layer, the encapsulation layer
comprises an inorganic layer and “the inorganic layer further
comprises a composite film layer having at least one first oxide layer and at least one second oxide layer” wherein “a ratio of the number of atomic layers of the first oxide layer to the number of atomic layers of the second oxide layer is equal or greater than 1:4 and less than 1:1” in combination with the limitation wherein “a total number of atomic layers of the at least one first oxide layer and the at least one second oxide layer ranges from 100 to 1000, and the inorganic layer has a thickness ranging from 20 nm to 100 nm” as recited in claims 1 and 13.
 	Claims 2, 5-7, 10-15 and 18-22 are also allowed for further limiting and depending upon allowed claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892